DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites the limitation “disabling the wireless communication module after the camera has been oriented; and using the camera with the wireless communication module being disabled”.  There is insufficient antecedent basis for “the wireless communication module”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Henninger et al. (US 20130147963 A1) in view of in view of Glock (US 20180158297 A1).

Regarding claim 1. Henninger discloses An apparatus (figure 1 unit 10, [0041] a surveillance camera assembly 10) comprising: 
a base module (figure 1 unit 14, [0041] a mounting frame 14) comprising: 
a base guide (figure 1 unit 30, [0043] Mounting frame 14 also includes a circumferential wall 30); and 
a connector bank (figure 23) comprising a blind mate connector (figure 23 unit 424, [0097] a receptacle-type connector 424); and 
a camera module (figure 1 unit 12, [0041] a camera head assembly module 12) comprising: 
a camera guide configured to be inserted into the base guide (figure 1 unit 18, [0041] a camera head base 18 remains fixed to mounting frame 14); 
a camera (figure 1 unit 16, [0041] Camera head assembly module 12 includes a camera head 16); and 
a camera connector communicatively connected to the camera and configured to engage the blind mate connector when the camera guide is inserted into the base guide and communicate, at least, audiovisual data and power to the blind mate connector when engaged (figure 3 unit 48, [0042], [0044] Connector 48 is matingly connectable to another blind connector that may be housed in frame 14 and attached to the wires carried in through channel 24).
However, Henninger does not disclose the camera is movable within the camera module for the camera to be oriented towards a region of interest while the camera connector engages the blind mate connector.
Glock discloses a camera is movable within a camera module for the camera to be oriented towards a region of interest ([0018] By rotating the optical sensor about an axis, the viewing field is changed, in particular from the surveillance range into the inactive range and back).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Henninger according to Glock, to make the camera movable, in order to better monitor the surveillance area.

Regarding claim 2. Henninger discloses The apparatus of claim 1, wherein the blind mate connector comprises a spring connector ([0045] Connector 48 also includes a radial tab 54. Tab 54 is connected to a body 56 of camera head base 18 by a spring 58).

Regarding claim 3 and claim 18. Henninger discloses The apparatus of claim 1, wherein the base guide and/or the camera guide comprises one or more clips configured to lock the camera module relative to the base module (figure 5 units 94, 98a, [0049]-[0050] Locking device 84 includes a rotational locking element in the form of a tooth or rib 94).

Regarding claim 8. Glock discloses a Bluetooth module communicatively connected to a camera and configured to output audiovisual data via Bluetooth ([0019] a coupling of the surveillance camera to the communication device can be carried out by means of near-field communication, for example, Bluetooth) when the camera is being moved within a camera module for the camera to be oriented towards a region of interest ([0018] By rotating the optical sensor about an axis, the viewing field is changed, in particular from the surveillance range into the inactive range and back).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Henninger according to Glock, to comprise a Bluetooth module communicatively connected to the camera and configured to output audiovisual data via Bluetooth when the camera is being moved within a camera module for the camera to be oriented towards a region of interest, in order to achieve effective communication and monitoring.

Regarding claim 9. Henninger discloses The apparatus of claim 1, wherein the connector bank further comprises a second connector configured to mate with a structure connector ([0048] multiple connectors; [0055] male connector 48 is mated with a female connector that is attached to the wires carried in through channel 24).

Regarding claim 10. Henninger discloses the blind mate connector and the second connector (figure 23 unit 424, [0097] a receptacle-type connector 424; [0048] multiple connectors).
Official Notice is taken that it is a design choice (See MPEP 2144.04 VI C Rearrangement of Parts) to face the connectors to specific directions. Therefore, it would have been obvious to design the arrangement of connectors, i.e., to arrange the connecters to face specific directions, in order to properly accommodate the connectors in the connector bank.

Regarding claim 11. Henninger discloses The apparatus of claim 1, further comprising a locking ring configured to be disposed over the camera module to lock the camera module relative to the base module (figure 7, figure 8, [0056]-[0057], [0059]).

Regarding claim 12. Henninger discloses The apparatus of claim 1, further comprising an interface plate comprising an opening and configured to couple to the base module (figure 1, figure 9, [0066] a system interface board 223, An upper surface 248 of interface board 223 may include pins or another type of electrical connector for mating with connector 236 of mounting module 222 through an upper opening 250 in a shell or housing 252).

Regarding claim 13. Henninger discloses The apparatus of claim 12, wherein the interface plate comprises a spring receptacle, wherein the base module comprises a fastener configured to be inserted into the spring receptacle ([0075] camera head module 12 may be mechanically attached to mounting frame 14 via one or more fasteners; [0045] Connector 48 also includes a radial tab 54. Tab 54 is connected to a body 56 of camera head base 18 by a spring 58).

Regarding claim 14. Henninger discloses The apparatus of claim 13, wherein the fastener is configured to move between a first position and a second position, wherein the first position is configured to allow insertion of the fastener into the spring receptacle, and wherein the second position is configured to lock the base module to the interface plate (figure 7, figure 8, [0056]-[0057], [0059]).

	Regarding claim 16, the same analysis has been stated in claims 1, 12, 15.

Regarding claim 17, Henninger discloses The method of claim 16, further comprising: 
programming the camera module while the camera module is disposed within a module holder of a packaging assembly ([0073] System controller 254 may include a video content analysis circuitry 246 in communication with field programmable gate array circuitry 249); and 
removing the camera module from the module holder ([0060] Camera head assembly module 12 may then be removed from mounting frame 14).

Claims 4-7, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Henninger et al. (US 20130147963 A1) in view of Glock (US 20180158297 A1) as applied to claim 1 above, and further in view of Martini (US 4502552 A).
Regarding claim 4. Henninger discloses The apparatus of claim 1, wherein the camera is disposed within a ball housing disposed within a socket (figure 9).
However, Henninger in view of Glock does not disclose the housing is spring-loaded, wherein a spring rate of a spring of the spring-loaded ball housing is configured to hold the ball housing within the socket.
Martini discloses a spring-loaded housing (column 1 line 13) and a spring rate that can be chosen (column 3 lines 14-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inventions of Henninger and Glock according to Martini, to use a spring-loaded housing as the camera housing, wherein a spring rate of a spring of the spring-loaded ball housing is configured to hold the ball housing within the socket, in order to control the movement of the camera.

Regarding claim 5 and claim 20. Henninger discloses The apparatus of claim 4, further comprising a locking mechanism configured to lock a position of the spring-loaded ball housing, wherein the locking mechanism comprises: 
a locking ring of the socket disposed around a perimeter of the spring-loaded ball housing (figure 1, [0049]); and 
a locking mechanism configured to tighten the locking ring around the spring-loaded ball housing (figure 5).

Regarding claim 6. Henninger discloses The apparatus of claim 4, wherein the spring-loaded ball housing is waterproof ([0066] Opening 250 may be sealed to prevent ingress of water and dust).

Regarding claim 7. Henninger discloses The apparatus of claim 4, wherein the spring-loaded ball housing is configured to be rotated when unlocked ([0044] The slip ring connector enables camera head 16 to rotate freely while still maintaining electrical contact between camera 26 and the wires carried in through channel 24).

Regarding claim 19, the same analysis has been stated in claim 4 and claim 7.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Henninger et al. (US 20130147963 A1) in view of Glock (US 20180158297 A1) as applied to claims 1 and 12 above, and further in view of King (US 20100100930 A1).
Regarding claim 15. Henninger discloses A method of operating the apparatus of claim 12, the method comprising: 
coupling the base module on the interface plate (figure 1, figure 9, [0066] a system interface board 223, An upper surface 248 of interface board 223 may include pins or another type of electrical connector for mating with connector 236 of mounting module 222 through an upper opening 250 in a shell or housing 252); 
routing a cable through the opening of the interface plate to the base module ([0042] Mounting frame 14 may include a through channel 24 for carrying wires therein); 
terminating the cable to the connector bank ([0044]); 
coupling the camera module to the base module by inserting the camera guide of the camera module into the base guide of the back module (figure 1 unit 18, [0041] a camera head base 18 remains fixed to mounting frame 14); and 
engaging the camera connector with the blind mate connector (figure 3 unit 48, [0042], [0044] Connector 48 is matingly connectable to another blind connector that may be housed in frame 14 and attached to the wires carried in through channel 24).
Henninger in view of Glock discloses moving the camera within the camera module to orient the camera towards a region of interest while the camera connector engages the blind mate connector (See rejection of claim 1);
outputting camera data while the camera is being oriented (See rejection of claim 8);
However, Henninger in view of Glock does not disclose
disabling the wireless communication module after the camera has been oriented; and
using the camera with the wireless communication module being disabled.
King discloses
disabling a wireless communication module; and
using a device with the wireless communication module being disabled ([0092] disable wireless communication associated with the unauthorized AP to prevent security breaches using such communication).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inventions of Henninger and Glock according to King, to disable the wireless communication module when it is necessary or possible, for example, after the camera has been oriented, in order to prevent security breaches using such communication (King [0092]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLAN XU whose telephone number is (571)270-7580. The examiner can normally be reached Mon. 8:30-4:30; Thurs. 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V. PERUNGAVOOR can be reached on (571) 272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLAN XU/              Examiner, Art Unit 2488